         Case 3:18-cv-01441-WGY Document 72 Filed 04/09/21 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO


 GUY GENTILE NIGRO, et al                             CIVIL NO. 18-1441 (WGY)

                     Plaintiffs

                         v.
                                                      RE.: First Amendment, Injunctive Relief
 COMMISSIONER OF FINANCIAL INSTITUTIONS
 OF PUERTO RICO

                   Defendants


                  INFORMATIVE MOTION AND FOR ENLARGEMENT OF STAY
                      IN ORDER TO COMPLETE SETTLEMENT PROCESS

TO THE HONORABLE COURT:

       COMES NOW Defendant the Office of the Commissioner of Financial Institutions of the

Commonwealth of Puerto Rico (the “OCFI” or “Defendant”), through the undersigned attorney

and without waving any right or defense arising from Title III of Puerto Rico Oversight,

Management and Economic Stability Act (“PROMESA”), 48 U.S.C. §§ 2101 et seq. and without

submitting to the Court’s jurisdiction, and respectfully set forth and pray:

       On March 19, 2021, Plaintiffs’ filed motion styled Informative Motion Regarding

Settlement and to Leave in Abeyance Pretrial Proceedings, with the undersigned’s consent, in

order to complete the settlement process required by the PR Department of Justice for any

settlement agreement involving an agency or dependency of the Puerto Rico government. See

Docket 70. The goal was to complete the process by today, April 9, 2021.

       However, because the process is not yet finalized and upon consultation with Plaintiffs’

counsel and with her authorization, Defendant hereby requests that the stay in the present case


                                                 1
         Case 3:18-cv-01441-WGY Document 72 Filed 04/09/21 Page 2 of 2


be enlarged by 21 days, that is, until April 30, 2021, so that the parties can formalize the

settlement agreement, complete its approval process and inform the Court by even date.

       The requested enlargement of the stay will benefit all parties and the proceedings by

avoiding unnecessary expense and procedures, as the parties fully expect to be able to put an

end to the litigation.

       WHEREFORE, Defendant respectfully requests that this Honorable Court grant the instant

motion and the stay enlargement requested herein.

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court, using

CM/ECF system, which will send notification of such filing to all parties and attorneys of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico on this 9th day of April 2021.

    DOMINGO EMANUELLI HERNÁNDEZ                              s/ Rafael B. Fernández Castañer
    Secretary of Justice                                                    USDC No. 225112
                                                                    Federal Litigation Division
    SUSANA PEÑAGARÍCANO BROWN                                           Department of Justice
    Deputy Secretary in Charge of Civil                                     P.O. Box 9020192
    Litigation                                                       San Juan, PR 00902-0192
                                                          Tel.: (787) 721-2900, x-1423, 22, 21
    IDZA DÍAZ RIVERA                                       Email: rfernandez@justicia.pr.gov
    Director of Federal Litigation
    and Bankruptcy Division




                                                 2
